Black, J.
1. The appellee, as plaintiff, recovered judgment against three defendants, who are the appellants. There was a special finding, and the defendants jointly excepted to each conclusion of law. The appellants have severally assigned that the court erred in each conclusion of law. The exception having been taken by all the appellants jointly, the assignment of error by them severally is not permissible. Chappell v. Jasper County, etc., Gas Co. (1903), 31 Ind. App. 170; Home Electric Light, etc., Co. v. Collins (1903), 31 Ind. App. 493.
2. The overruling of the motion of the appellant Jesse Coy for a new trial because the amount of the recovery was too large is stated in the brief for the appellants as one of the errors relied upon for reversal. The evidence is not in the record, and the statement of facts in the special finding does not show that as to this appellant the amount of the recovery was excessive.
Judgment affirmed.